Name: Commission Regulation (EEC) No 646/83 of 18 March 1983 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 3 . 83 Official Journal of the European Communities No L 76/9 COMMISSION REGULATION (EEC) No 646/83 of 18 March 1983 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency  approximately 3 000 tonnes of virgin lampante olive oil ,  approximately 1 000 tonnes of olive residue oil . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 of 23 November 1978 (3), provides that olive oil held by the intervention agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Italian intervention agency has, since the 1975/76 marketing year, bought in large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 1852/82 (5), laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Article 2 The invitation to tender shall be published on 22 March 1983 . Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of AIMA, Via Palestro 81 , Rome, Italy. A copy of the invitation to tender shall be sent without delay to the Commission . Article 3 The tenders must reach AIMA, Via Palestro 81 , Rome, Italy, not later than 2 p.m . (local time) on 13 April 1983 . Article 4 1 . With regard to olive residue oil , tenders shall be made for an oil of 5 ° acidity. With regard to virgin lampante olive oil , tenders shall be submitted for an oil of 5 ° acidity. 2 . Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below : A. Virgin lampante olive oil :  up to 5 ° acidity : increase of Lit 3 094 for each degree or fraction of degree of acidity below 5 ° ,  above 5 ° up to 8 ° acidity : reduction of Lit 3 094 for each degree or frac ­ tion of degree of acidity above 5 ° ,  above 8 ° : additional reduction of Lit 4 125 for each degree or fraction of degree above 8 ° . HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency 'Azienda di Stato per gli interventi nel mercato agricolo', hereinafter referred to as 'AIMA', shall open a standing invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of olive oil out of interven ­ tion purchases made during the 1980/81 and 1981 /82 marketing years :  approximately 2 000 tonnes of extra virgin olive oil , (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No L 331 , 28 . 11 . 1978 , p . 13 . (4) OJ No L 348 , 30 . 12 . 1977, p . 46 . ( 5) OJ No L 209 , 10 . 7 . 1982, p. 17 . No L 76/ 10 Official Journal of the European Communities 22. 3 . 83 B. Olive residue oil :  above 5 ° up to 8 ° acidity : reduction of Lit 1 805 for each degree or frac ­ tion of degree of acidity above 5 ° ,  above 8 ° : additional reduction of Lit 2 191 for each degree or fraction of degree above 8 ° . Article 5 Not later than three days after the expiry of the time limit laid down for the submission of tenders, AIMA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 6 The minimum selling price shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the procedure set out in Article 38 of Regulation No 136/66/EEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned . Article 7 The olive oil shall be sold by AIMA not later than the seventh day of the month following that during which the tenders were submitted . AIMA shall supply the agencies responsible for storage with a list of the lots remaining unsold. Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Lit 12 246 per 100 kilo ­ grams . Article 9 The storage charge referred to in Article 1 5 of Regula ­ tion (EEC) No 2960/77 shall be Lit 3 500 per 100 kilograms . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1983 . For the Commission Poul DALSAGER Member of the Commission